Filed 7/18/13 P. v. England CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


THE PEOPLE,                                                         D062869

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN302455)

RODNEY ENGLAND,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kimberlee

A. Lagotta, Judge. Affirmed.

         Beatrice C. Tillman for Defendant and Appellant.

         No Appearance for the Plaintiff and Respondent.

                                   BACKGROUND AND DISCUSSION

         On March 5, 2012, Rodney England pleaded guilty to possession of a controlled

substance (Health and Saf. Code, § 11350, subd. (a)), and the court granted him probation

under Penal Code section 1210.

         At an August 2012 hearing, the court declined England's request to remain in drug

treatment after summarizing his failures to complete drug treatment. The court stated:
"Seventy two hours [after England pleaded guilty to the drug violation] he failed to

appear at probation. First court appearance, [April 4, 2012]. He failed to appear in court.

Warrant goes out. He is here on [May 2, 2012]. He admits first [drug rehabilitation

violation] for those two violations. [I] order him to probation again. By [an unclear date

in 2012] he fails to appear. Next court appearance [June 20, 2012]. He fails to appear.

[¶] At this point in time I don't believe him to be amenable for treatment. He has made

absolutely no efforts; not even showing up when he is suppose[d] to." The court ruled, "I

am terminating him from treatment at this time. I don't believe he would qualify for drug

court because of his gang status."

          The court sentenced England to two years in state prison. England appeals. We

affirm.

          Appointed counsel has filed a brief summarizing the facts and proceedings below.

Counsel presents no argument for reversal but asks that this court review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel refers to a possible but not arguable issue of

whether the trial court abused its discretion by denying England reinstatement of

probation under Penal Code section 1210.1, and sentencing him to state prison.

          We granted England permission to file a brief on his own behalf. He has not

responded. Our review of the entire record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738, including the possible issue

referred to by appellate counsel, has disclosed no reasonably arguable appellate issues.

Competent counsel has represented England on this appeal.

                                              2
                                 DISPOSITION

     The judgment is affirmed.




                                               O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


BENKE, J.




                                      3